DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to filling submitted by the applicant on July 13, 2022.
Claims 1 and 6 have been amended. 
Claims 1-6 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a node obtaining part”, “a passage cost obtaining part”, and “a route searching part” as recited in claims 1 and 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification recites that the route search system includes structures such as a CPU, RAM, ROM, recording medium, GNSS receiving part, vehicle speed sensor, gyro sensor, and user I/F part, which are linked to the claimed functions (see at least the instant application: paragraph 0009).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Applicant is claiming a system of programing, which is directed to non-statutory subject matter.
The claims 1-5 recites limitation “a route search system...”, that includes “a node obtaining part”…“a passage cost obtaining part”…“a route searching part” that are programing per ¶0022,0024, 0028 of the disclosure. A system that is essentially programming could be interpreted as carrier wave because it doesn’t have a physical or tangible form, which is not statutory subject matter. It is suggested to amend the claim 1 , such that the claimed invention in claims 1-5 are directed to statutory subject matter.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claim 6 is directed to a route search storage medium  (i.e., a manufacture). 	Therefore, claim 6 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 6 includes the recitations “searches for a route…” steps and “obtains a passage cost of a road section between the nodes…” steps. These steps recite an abstract idea. 
The examiner submits that the foregoing “searches for a route…” step and “obtains a passage cost of a road section between the nodes…” step limitation(s) constitute a “mental process” because under broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “searches…” steps in the context of this claim encompasses a user visually identify passages and performing mental calculation to figure out a smallest sum of passage cost between two points in a route. Similarly, the “obtains a passage cost of a road section between the nodes…” step in the context of this claim encompasses a user mentally calculating a cost and assigning the cost to a road section.
Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are a “CPU”, an “obtains nodes…” step, a user interface, and a “sets the passage cost” step.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a CPU, the examiner submits that the CPU is recited at a high-level of generality (i.e., as a generic computer component performing generic calculations) such that it amounts no more than mere instructions to automate the exception using a generic computer component. The “obtains nodes…” steps are recited at a high-level of generality (i.e., as a generic data gathering means) such that they amounts to mere solution activities to apply the recited abstract idea(s) in the field of navigation. The user interface is also recited at a high level of generality, wherein the user interface is a well-known technological element and it is operating in a routine, well-known, and conventional manner, and therefore does not amount to integration of the abstract idea into a practical application. The “sets…” steps are recited at a high-level of generality (i.e., as a generic applying means) such that they amounts to mere instructions to apply/link the recited abstract idea(s) in the field of navigation. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claim 6 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of a CPU, the examiner submits that the CPU is recited at a high-level of generality (i.e., as a generic computer component performing generic calculations) such that it amounts no more than mere instructions to automate the exceptions using a generic computer component. Further, the added limitation of a user interface is also recited at a high level of generality, wherein the user interface is a well-known technological element and it is operating in a routine, well-known, and conventional manner, and therefore does not amount to integration of the abstract idea into a practical application. The “obtains…” step is recited at a high-level of generality (i.e., as a generic data gathering means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of navigation. The “sets…” step is recited at a high-level of generality (i.e., as a generic applying means) such that they amounts to mere instructions to apply/link the recited abstract idea(s) in the field of navigation.
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).  Additionally, the transmission of data such as route data and receiving input data for route calculation, is not only an abstract idea, but further constitutes insignificant extra-solution activity (see MPEP for example: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)). See, e.g. MPEP 2106.05; In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability). Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information for collection, analysis and display constitute insignificant extra-solution activity). Hence, the claim(s) is/are not patent eligible.
As such, claim 6 is rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Schein (US20210041255, Schein hereafter).

RE claim 1: 
Schein discloses a route search system comprising: 
- a node obtaining part that obtains nodes present between a point of departure and a destination of a vehicle {node 1-8 are obtained between a source node 302 (that is the point of departure) and destination node 304 as shown fig. 3 using route planning algorithm, see at least ¶0038, receiving  geographic information step 502 on fig.5 and ¶0042}; 
- a passage cost obtaining part that obtains a passage cost of a road section between the nodes and the passage costs of intersections represented by the nodes {vehicle path node cost for nodes 1-8 is calculated on fig. 3, see ¶0034-0038}; and 
- a route searching part that searches for a route with a smallest sum of the passage costs between the point of departure and the destination {routing module uses a route planning algorithm and calculates the total costs of link costs of each potential path, and selects the path with the lowest total costs as the feasible route as shown in fig. 3; see at least ¶0038}; and
- a user interface to provide route guidance of the route to a driver {driving assistance system 110 may include an interface placed within reach of operator 106 such that operator 106 may easily access the interface to launch, trigger or otherwise initiate driving assistance as shown in Fig. 1; see at least ¶0012},
- wherein the route searching part sets the passage cost for a case of making a turnaround, for all of the intersections included in a candidate for a route from the point of departure to the destination, based on the road section traveled after the turnaround {total cost is calculated for U-turn nodes 2-3 and 6-7 in candidate path 306 or 308 from departure node 302 to destination node 304, and path 308 has a lowest total/sum cost of 40 as shown in fig. 3; see at least ¶0038}, and
-wherein the passage costs for the intersections is set for each traveling direction, and in a case of making a turnaround, the passage costs for the intersections is based on the road section after the turnaround {the passage costs are set for each traveling direction between nodes, which is illustrated by the arrows indicating the traveling direction of each road section as shown in fig. 3. Further, routing module 218 evaluates a candidate path based on a configuration associated with a vehicle, wherein the configuration includes a direction that the vehicle is facing as it is traveling; see at least ¶0039} .  

RE claim 4: 
Schein discloses the route search system according to claim 1. 
Schein further disclose wherein when the road sections traveled before and after a turnaround are a two-way traffic road, the passage cost for a case of making a turnaround has a value indicating that passage is possible {when the cost value is low sum (that is the value), it is determine that passage is possible on the two-way traffic of fig. 1, see fig. 3 and ¶0038}.  

RE claim 5: 
Schein discloses the route search system according to claim 1. 
Schein further discloses wherein the passage cost for a case of making a turnaround at the intersection present in a no turnaround area has a value indicating that passage is not favorable {when the cost value is very high (that is the value), it is determine that U-turn passage on node 2-3 is not feasible for large vehicle on the two-way traffic of fig. 1 (that means passage is impossible) and another U-turn node 6-7 is selected and present to the user as shown in step 514 of fig. 5, see at least fig. 3 and ¶0038, 0049-0050}.

RE claim 6: 
A route search program stored on a non-transitory computer readable medium that causes a computer to function (instruction from memory ¶0023) as:4PRELIMINARY AMENDMENTAttorney Docket No.: Q261302Appln. No.: National Stage of PCT/JP2019/036558 
- a node obtaining part that obtains nodes present between a point of departure and a destination of a vehicle {node 1-8 are obtained between a source node 302 (that is the point of departure) and destination node 304 as shown fig. 3 using route planning algorithm, see at least ¶0038, receiving  geographic information step 502 on fig.5 and ¶0042}; 
- a passage cost obtaining part that obtains a passage cost of a road section between the nodes and the passage costs of intersections represented by the nodes {vehicle path node cost for nodes 1-8 is calculated on fig. 3, see ¶0034-0038}; and 
- a route searching part that searches for a route with a smallest sum of the passage costs between the point of departure and the destination {routing module uses a route planning algorithm and calculates the total costs of link costs of each potential path, and selects the path with the lowest total costs as the feasible route as shown in fig. 3; see at least ¶0038}; and 
- a user interface part to provide route guidance of the route to a driver {driving assistance system 110 may include an interface placed within reach of operator 106 such that operator 106 may easily access the interface to launch, trigger or otherwise initiate driving assistance as shown in Fig. 1; see at least ¶0012},
- wherein the route searching part causes a computer to perform a function of setting the passage cost for a case of making a turnaround, for all of the intersections included in a candidate for a route from the point of departure to the destination, based on the road section traveled after the turnaround {total cost is calculated for U-turn nodes 2-3 and 6-7 in candidate path 306 or 308 from departure node 302 to destination node 304, and path 308 has a lowest total/sum cost of 40 as shown in fig. 3; see at least ¶0038}.
-wherein the passage costs for the intersections is set for each traveling direction, and in a case of making a turnaround, the passage costs for the intersections is based on the road section after the turnaround {the passage costs are set for each traveling direction between nodes, which is illustrated by the arrows indicating the traveling direction of each road section as shown in fig. 3. Further, routing module 218 evaluates a candidate path based on a configuration associated with a vehicle, wherein the configuration includes a direction that the vehicle is facing as it is traveling; see at least ¶0039} . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schein.

RE claim 2: 
Schein discloses the route search system according to claim 1. 
Schein further disclose wherein information is associated with an address that can serve as the destination, the information indicating which side of a two-way traffic road the road section present along the facility is on {a warning message information for example (tight U-turn tight or Easier U-turn message) is displayed to operator based on a U-turn cost parameter as shown in fig. 2-3, 5 (per ¶0035, 0046-0048) that is associated with an address along road 102 of fig. 1 (per ¶0026-0027) that serve as the node destination 304}, and3PRELIMINARY AMENDMENTAttorney Docket No.: Q261302Appln. No.: National Stage of PCT/JP2019/036558 the route searching part searches for a route from the point of departure to a closest location to the facility on the road section present along the facility, the facility being the destination {Path 308 of fig.3 corresponds to the searched route to the node destination that corresponds to an address along route 102 of fig. 1}.
Schein does not explicitly disclose the static address/coordinate location along route 102 corresponds to a facility. However, a facility that is essentially an static address location or coordinate, would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application order to enhance user experience so an operator can efficiently tow a boat trailer to a desirable point of interest.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schein in view of Zaitsu (JP2016045035, Zaitsu hereafter).

RE claim 3: 
Schein disclose the route search system according to claim 1.
Schein further discloses wherein the passage cost for a case of making a turnaround has: 
- a value indicating that passage is possible, when the road section is wide (see fig. 3, a low cost value for node 6-7 indicates the road is wide and U-turn passage is possible, ¶0038, 0049-0050); and 
- a value indicating that passage is impossible, when the road section is tight (see fig. 3, a high cost value for node 2-3 indicates the road is wide and U-turn passage is impossible, ¶0038 and 0049-0050).  
Schein does not explicitly disclose the tight or large road section corresponds to “a number of lanes present on the road section traveled after the turnaround is greater than or equal to a threshold value”
In the same field of endeavor, Zaitsu teaches the difficulty of a U-turn is determine based on the number of lanes that can be driven after the U-turn on ¶0070… that means a tight  or large road section corresponds a number of lanes present on the road section traveled after the turnaround is greater than or equal to a threshold value.
Accordingly, from the teaching of Zaitsu, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Schein to include the technique using the number of lane after a turn as cost constraint as taught by Zaitsu, in order to enhance user experience so a user to recognize a U-turn possible intersection without making a judgment by the user himself/herself (¶0004).

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. 
Regarding the rejections under 35 U.S.C. 101, the applicant has argued that the added limitation of a user interface to provide route guidance of the route to a driver is a practical application. However, as set forth above, the added limitation of a user interface is also recited at a high level of generality, wherein the user interface is a well-known technological element and it is operating in a routine, well-known, and conventional manner, and therefore does not amount to integration of the abstract idea into a practical application.

Regarding the rejections under 35 U.S.C. 102, the applicant has argued that Schein does not disclose “wherein the passage costs for the intersections is set for each traveling direction, and in a case of making a turnaround, the passage costs for the intersections is based on the road section after the turnaround”. However, as set forth above, the added limitation as recited is taught by Schein, because Schein teaches that the passage costs are set for each traveling direction between nodes, which is illustrated by the arrows indicating the traveling direction of each road section as shown in fig. 3. Further, routing module 218 evaluates a candidate path based on a configuration associated with a vehicle, wherein the configuration includes a direction that the vehicle is facing as it is traveling; see at least ¶0039. The limitation of “the passage costs for the intersections is based on the road section after the turnaround” was addressed in the original rejection, and can be seen in fig. 3 wherein the vehicle costs are associated with the road segment after the turnaround.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nambata (WO 2008032354) teaches a route search device, route search method, and others.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667